Citation Nr: 0310330	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for a thoracic spine 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1985 to 
July 1989.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from October 1997 and March 1999 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The veteran 
was scheduled to appear in September 2002 at a travel board 
hearing before a member of the Board but failed to report.  

The issues, except for entitlement to an extraschedular 
evaluation for degenerative disc disease of the lumbar spine, 
will be discussed in the remand section of this opinion.  


FINDING OF FACT

Degenerative disc disease of the veteran's lumbar spine has 
been shown to markedly interfere with his employment.  



CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of a rating greater than 
20 percent for degenerative disc disease of the lumbar spine 
on an extraschedular basis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to the claim decided in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  


Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, the factors of disability reside in 
reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code (DC) 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis (osteoarthritis) under DC 5003.  This, in turn, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint/joints 
involved.  

The veteran's thoracic spine disorder is currently rated as 
10 percent disabling under DC 5291 for limitation of motion 
of the dorsal spine.  A 10 percent rating is assigned for 
moderate or severe limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a, DC 5291.  

Under DC 5288, ankylosis of the thoracic spine warrants a 20 
percent rating for favorable ankylosis, and a 30 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5288 
(2002).

The veteran's lumbosacral disability is currently rated as 20 
percent disabling under Diagnostic Code (DC) 5293 for 
intervertebral disc syndrome.  During the course of the 
veteran's appeal, the rating criteria for intervertebral disc 
syndrome (38 C.F.R. § 4.71a, DC 5293) were changed, effective 
September 23, 2002.  See 67 Fed. Reg. 54345, Aug. 22, 2002.  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  
  
In reviewing this case, the Board must evaluate the veteran's 
service-connected degenerative disc disease of the lumbar 
spine under both the old and current regulations to determine 
whether the veteran is entitled to an increased evaluation 
under either set of criteria.  

Under the regulatory criteria in effect prior to September 
23, 2002, if intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, is assigned a 60 percent 
rating.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent rating is assigned.  When intervertebral 
disc syndrome is shown to be moderate with recurring attacks, 
a 20 percent rating is assigned.  For mild intervertebral 
disc syndrome, a 10 percent rating is assigned.  38 C.F.R. § 
4.71a, DC 5293.  

Under the current rating criteria for DC 5293, in effect on 
and after September 23, 2002, intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months warrants a 10 percent evaluation.  To warrant a 20 
percent evaluation, there must be shown incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrants a 40 percent rating.  To warrant a 60 percent 
evaluation, there must be shown incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  67 Fed. Reg. 54345, Aug. 22, 2002.  

In addition, Note (1) reflects that for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Under Note (2), when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurological disabilities separately using evaluation 
criteria for the most appropriate neurological diagnostic 
code or codes.  Finally, under Note (3), if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic  and neurological manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  67 Fed. Reg.  54, 345, Aug. 22, 2002.  

The veteran's disability may also be considered under other 
diagnostic codes associated with the lumbar spine.  
Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, DC 5292.  

For lumbosacral strain, a 10 percent disability rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent disability rating is assigned where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent disability rating is properly 
assigned where the symptoms are severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-athritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.  

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment. 38 C.F.R. § 
4.16(a) (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Factual Background

In a September 1992 rating decision, the veteran was service 
connected for traumatic arthritis of the lumbar spine and 
granted a 10 percent disability rating.  In a November 1994 
decision, the Board granted the veteran service connection 
for a thoracic spine disability, and increased the veteran's 
disability rating from 10 percent to 20 percent for traumatic 
arthritis of the lumbar spine.  That same month the RO 
awarded the veteran a 10 percent rating for his thoracic 
spine disability.  

In July 1997, the veteran was medically examined for VA 
purposes.  The veteran complained of a constant dull pain and 
stiffness in his low back with occasional muscle spasms and 
episodes of numbness in his left anterior thigh.  He also 
complained of difficulty sleeping and decreased physical 
endurance.  The veteran reported that his back pain was 
aggravated by changes in the weather, but relieved with 
occasional rest and medication.  He reported taking percocet 
and Valium four times daily.  A TENS (transcutaneous 
electrical nerve stimulation) unit was reported to be of 
limited help.  On clinical evaluation, the veteran was noted 
to walk with a normal gait and sit with normal posture.  
There were no visible or palpable deformities of the back.  
The paravertebral muscles were of normal tone and without 
spasm.  

Range of motion of the "back" was extension to 18 degrees, 
flexion to 72 degrees, to 24 degrees left and right lateral 
bend and 22 degrees left and right rotation.  The veteran was 
reported to complain of pain on flexion, but the examiner 
noted that motion and recovery were performed smoothly.  
Achilles and patellar deep tendon reflexes were 3+ and 
symmetrical.  Straight leg raising tests were negative.  
Radiographic studies of the thoracic spine were negative for 
abnormality.  An X-ray of the lumbosacral spine revealed 
normal contour and structure and the facet joints showed no 
signs of arthropathy.  The examiner's diagnosis was chronic 
lumbosacral strain manifested by low back pain and mild 
limitation of spine flexion.  

VA clinical records from the Texas El Paso VAOPC note the 
veteran having taken morphine, methadone, percocet, and 
Valium to combat back pain.  A record, dated in March 1998, 
reflected the veteran's report of neck and back pain with 
numbness radiating into both thighs and right hand.  The 
veteran was noted to be taking oxycodone.  

An October 1998 mental health clinic note reflects the 
veteran having been denied for social security disability and 
unemployment.  He was noted as reporting that vocational 
rehabilitation decided that he was not going to be able to 
find a job following school, so his vocational rehabilitation 
training was stopped.  Veteran indicated that he was able to 
find a job in his field because employer allowed him to work 
the hours he could.  

In a statement to his congressman, dated in January 1999, the 
veteran reported that he had managed to maintain a job as a 
graphic artist for two years but in the last six to nine 
months, his attendance had fallen off drastically as his 
lumbar spine disability had become worse.  The veteran 
indicated that he had been unable to sustain gainful 
employment since February 1998, and that he would soon be 
living out on the street or in his truck.  

That same month, January 1999, the veteran filed an 
application (VA Form 21-8940) for TDIU.  In particular, the 
veteran reported that he had last worked full time in 
December 1994, and the most he had ever earned in one year 
was $18,000 in 1985.  He also reported having had one year of 
college and being trained as a graphic artist.  

In January 1999, the veteran was medically examined for VA 
purposes.  He reported pain in his low back, neck, and 
shoulders which he had been treated for with lumbar epidural 
injections, a TENS unit, trigger point injections, traction 
and physical therapy.  To control his pain he took morphine 
and Valium.  Pain level varied from four to seven out of 0-
10.  He used cane assistance for ambulation.  

On clinical evaluation, the veteran was noted to walk with a 
normal gait and sit with normal posture.  There were no 
visible or palpable deformities of the neck or back.  Deep 
palpation revealed tenderness in only the left trapezius 
muscle, without tenderness in the deltoids or buttocks.  The 
paravertebral muscles were without atrophy or spasm.  Range 
of motion of the back was extension to 12 degrees, flexion to 
85 degrees, and 22 degrees lateral bending and rotation 
bilaterally.  All motion was performed without catches or 
apparent pain.  Achilles and patellar tendon reflexes were 3+ 
and symmetrical.  Straight leg raising tests were negative.  
There was no ankle clonus.  Radiographic studies of the 
thoracic spine were negative for abnormality.  The 
lumbosacral spine was also without abnormality.  There were 
no signs of spondylosis or facet arthritis.  The examiner's 
diagnosis was degenerative disc disease, lumbar spine with 
spinal stenosis from L2 through L5, manifested by low back 
pain and characteristic radiographic and MRI findings.  

An MRI (magnetic resonance imagining) study, dated in 
February 1999, reflects findings of degenerative change in 
the discs throughout the lumbar region and spinal stenosis at 
L2-L5.  

In September 2000, the veteran was medically examined for VA 
purposes.  He reported increased numbness in the lateral 
aspect of the entire left lower limb after lying down for 
more than 20 minutes.  After standing for 10 to 15 minutes he 
reported increase in his back pain and that he had to lean 
forward to decrease the severity of his pain.  In additional 
to pain the veteran also reported stiffness in his back and 
lack of endurance.  The veteran additionally reported that he 
was able to walk two blocks before having to stop because of 
an increase in low back pain.  

On clinical evaluation the veteran was noted to walk with a 
normal gait with cane assistance.  He stood and sat with 
normal posture.  Examination of his neck and the entire back 
showed no deformity.  Deep palpation revealed tenderness only 
in the left paravertebral muscles at the T12/L1 level.  There 
was no tenderness in the trapezius, deltoids, or buttocks 
muscles.  The parverterbral muscles were without atrophy or 
spasm at rest or during motion.  There was no listing of the 
spine and Goldthwaite's sign was absent.  Range of motion of 
the back was extension to 12 degrees, flexion to 85 degrees, 
left and right lateral bending to 16 degrees, and left and 
right rotation to 18 degrees.  All motion was performed 
without catches.  The veteran reported that he had pain at 
the limits of motion in all planes, most notably with full 
extension.  There was no incoordination on motion.  Straight 
leg raising tests were negative.  The patellar and Achilles 
tendon reflexes were uniformly 3+ and symmetrical.  There was 
no ankle clonus.  

Radiographic studies of the thoracic and lumbar spines 
revealed no abnormalities.  There were no signs of 
spondylosis or facet arthritis.  All intervertebral disc 
spaces were somewhat narrower than normal.  There was no 
ankylosis in the thoracic or lumbar spines.  A computed 
tomography scan of the veteran's lumbar spine was noted as 
revealing smoothly outlined subarachnoid space with no 
intramedullary abnormalities.  All apophyseal joints were 
normal.  There was light posterior bulging of the L4-5 and 
L5-S1 intervertebral discs but no evidence of nerve root 
"impression" on either side.  Measurement of canal diameter 
at all levels showed the dural diameter to range from 1.36 cm 
to 1.51 cm.  These were reported as normal values and not 
consistent with a diagnosis of spinal stenosis.  Furthermore, 
the examiner noted that the original diagnostic images of the 
February 1999 MRI had been reviewed by himself and a VA 
radiologist and it was reported that no spinal stenosis could 
be identified.  

The examiner's diagnosis was mild degenerative disc disease 
of the lumbar spine, manifested by low back pain and moderate 
limitation of motion but without sciatica, neurologic 
findings, listing of the spine, positive Goldthwaite's sign, 
or osteoarthrtic changes.  The examiner opined that the 
veteran complained of subjective symptoms of severe pain in 
his back, but there were only mild objective findings of 
impairment on physical examination and radiologic studies.  
There were no objective findings of any disability that would 
render the veteran unable to maintain employment.  

Analysis

38 C.F.R. § 3.321(b)(1)

The Board has considered whether the claim for an increased 
rating for degenerative disc disease of the lumbar spine 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The Court of Appeals 
for Veterans Claims has held that the question of an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).   

The veteran argues essentially that, his back pain is of such 
severity that he is unable to maintain gainful employment.  A 
review of the file reflects that while the veteran has sought 
treatment for his lumbar spine disability, his disability has 
not required any periods of recent hospitalization.  
Therefore, need for frequent periods of hospitalization has 
not been shown.  

With respect to marked interference with employment, the 
veteran has not been considered a worthy candidate for VA 
vocational rehabilitation training.  A report of training, 
dated in June 1996, reflects that the veteran had always been 
in great pain, and that he had a hard time sitting for long 
periods of time.  The prognosis for rehabilitation, at that 
time, was noted as being very poor.  

Of record is a February 1997 memorandum from a counseling 
psychologist from the VA Vocational Rehabilitation & 
Counseling Division.  The memorandum notes that in light of 
the veteran's medical conditions and circumstances, it 
appeared that the veteran, at that time, did not have the 
stamina or stability to pursue a program of vocational 
rehabilitation.  In particular, the veteran was found to be 
unable to re-enter or prepare for re-entering the work force.  
It was also noted that the veteran's lack of success in past 
employment and current training efforts were attributed to 
his chronic pain and personal adjustment difficulties.  It 
was determined that Chapter 31 services would not overcome 
his disabilities.  It was recommended that the veteran be 
placed in infeasible status until such time that there was 
clear medical documentation to support his being placed into 
a training program.   

A May 1998 statement from the president of Dandy Dime, Inc., 
reflects that the veteran was an employee with the company 
beginning in September 1996.  It was noted that the veteran 
had attained the position of graphic artist, and when first 
employed the veteran's disabilities seldom hindered his work 
performance.  Subsequently, as his condition worsened his 
work began to suffer.  The veteran was noted as having become 
sometimes distracted due to his back pain and his moods 
occasionally made it very difficult for his co-workers to 
communicate with him.  In addition, his many medical 
appointments often made him unavailable when his services 
were needed by Dandy Dime.  The president of Dandy Dime 
indicated that the amount of time that the veteran could work 
had been greatly affected, and as his condition continued to 
deteriorate, his effective work time would probably 
deteriorate also.  It was noted that the veteran's future 
productivity and employability were questionable.  

VA clinical notes document the veteran having been prescribed 
narcotics to help treat his back pain symptoms.  

Given the veteran's statements, his failure in VA vocational 
training, the use of narcotics to help treat his back pain, 
and the statement from his former employer, that there is 
reasonable doubt as to whether marked interference with 
employment has been shown due to service-connected 
disability.  In this respect, the veteran's lumbar spine 
disability has been shown, in and of itself, to result in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Therefore, the Board finds that 
the average industrial impairment from the veteran's lumbar 
spine disability is in excess of that contemplated by the 
assigned evaluation.  Accordingly, referral of this case for 
extra-schedular consideration is in order.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.321(b)(1).  


ORDER

Referral of the veteran's claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of a rating greater than 20 percent for 
degenerative disc disease of the lumbar spine on an 
extraschedular basis is warranted.  

REMAND

As noted above, the Board has determined that the veteran's 
service-connected degenerative disc disease of the lumbar 
spine warrants referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of a rating greater than 20 percent for 
degenerative disc disease of the lumbar spine on an 
extraschedular basis.  

Additionally, the Board is mindful that the veteran's back 
was evaluated for VA purposes in July 1997, January 1999, and 
September 2000.  The same physician conducted all the 
examinations.  The veteran's representative has requested 
that another medical examination be scheduled and the veteran 
examined by a different physician.  Given that it has been 
over two years since the veteran was last examined, and he 
has continued to complain of pain associated with his low 
back, the Board concludes that an additional examination 
should be undertaken to assess the veteran's current level of 
disability with respect to his degenerative disc disease of 
the lumbar spine.  

Furthermore, with respect to the veteran's appeal for a total 
evaluation due to individual unemployability, given the need 
for further development regarding the veteran's claim for his 
service-connected lumbar spine, the Board defers 
consideration of whether he is entitled to a total disability 
rating due to individual unemployability under 38 C.F.R. § 
4.16, since both his claims on appeal are inextricably 
intertwined.  See Holland v. Brown, 6 Vet. App. 443 (1994).  
Therefore, after the RO has adjudicated the veteran's claim 
for a rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine, it should readjudicate the 
veteran's claim of TDIU.  

In a letter dated in December 2002, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claims and what evidence he was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Since the one-year 
period has not passed, and the veteran has not waived the one 
year time period, the Board cannot decide the claim for an 
increased rating for thoracic spine disability.

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should inform the veteran that 
he has until December 20, 2003 to respond 
to the Board's December 20, 2002 VCAA 
letter.  His claims cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one year time 
period.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurologic 
examination to evaluate his degenerative 
disc disease of the lumbar spine.  Send 
the claims folder to the examiner for 
review.  The examination report should 
reflect that such a review was made.
The physician conducting the examination 
should determine the current 
characteristics and severity of the 
veteran's lumbar spine disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.
The examiner should record the range of 
motion in the veteran's lumbar spine 
observed on clinical evaluation and 
should assess whether the lumbar spine 
exhibits any disability to include 
limitation of motion, pain, or 
instability.  In particular, in reporting 
the results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion of motion, if any, 
accompanied by pain.
In addition, the examiner should 
determine whether the veteran's lumbar 
spine disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

Furthermore, the examiner should report 
the number and extent of any periods when 
intervertebral disc disease caused the 
veteran to be bedridden in the previous 
year.  The examiner should also report 
whether the intervertebral disc disease 
causes neuritis, neuralgia, partial or 
total paralysis of any nerve.  The 
examiner should comment on the severity 
of any neuritis, neuralgia or partial 
paralysis.  The examiner should identify 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of any identified 
diseased disc.  A complete rationale for 
all opinions should be provided.  

3.  Following expiration of the one year 
period after the Board's VCAA, or after 
obtaining a waiver from the veteran, the 
RO should re-adjudicate the claims of 
entitlement to a rating greater than 20 
percent for degenerative disc disease of 
the lumbar spine, entitlement to a rating 
greater than 10 percent for a thoracic 
spine disability, as well as his claim 
for TDIU.  

4.  If the RO cannot grant the maximum 
benefit sought on appeal, the veteran's 
claim for degenerative disc disease of 
the lumbar spine must be submitted to the 
Director, Compensation and Pension 
Services, or the Under Secretary for 
Benefits for extra-schedular 
consideration under 38 C.F.R. § 
3.321(b)(1).  

4.  After the above development has been 
completed, and after giving the veteran 
an opportunity to supplement the record, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

